Citation Nr: 0309496	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  02-04 098	)	DATE
	)
	)


THE ISSUE

Whether a June 1971 decision of the Board of Veterans' 
Appeals (Board), denying restoration of service connection 
for acute schizophrenic reaction, may be revised or reversed 
based on clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Daniel D. Wedemeyer, Esq.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel








INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1969.

This matter arises from a motion to the Board, filed by the 
veteran in February 2002, alleging CUE in a Board decision of 
June 1971, that denied restoration of service connection for 
acute schizophrenic reaction.  The Board's June 1971 decision 
involved affirmance of severance of service connection for 
acute schizophrenic reaction.  


FINDINGS OF FACT

A June 1971 Board decision, which denied restoration of 
service connection for acute schizophrenic reaction, was 
reasonably supported by evidence then of record and 
prevailing legal authority, and the Board decision was not 
undebatably erroneous.


CONCLUSION OF LAW

There was no CUE in a June 1971 Board decision which denied 
restoration of service connection for acute schizophrenic 
reaction.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 
20.1403 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty in the Marine Corps from 
February 1968 to February 1969.  

Pre-service records show that the veteran was hospitalized 
from December 1965 to February 1966 for adjustment reaction 
to adolescence.  The discharge summary noted a history of 
previously having stolen a gun, having been placed in the 
custody of Catholic Charities, having been placed with foster 
parents, and episodes of running away and being sent to a 
juvenile home and to Boys' Town. 

Service medical record show that at the February 1968 
enlistment examination, the veteran did not report having any 
psychiatric or nervous problems.  He failed to report prior 
psychiatric hospitalization.  On clinical evaluation, he was 
psychiatrically normal.  In November 1968, the veteran was 
hospitalized at military facilities with a diagnosis of 
schizophrenic reaction, acute, undifferentiated type after 
going AWOL and being found at a bus station, wandering 
aimlessly.  At the time, he was depressed and suicidal, with 
a flattened affect and marked loosening of his associations.  
There was no evidence of hallucinations or delusions.  A 
November 1968 consultation report remarked that the veteran 
had incipient schizophrenic reaction.  In a December 1968 
report, a medical board discussed the veteran's pre-service 
history with his foster family and other circumstances, such 
as his being sent to various boys schools.  The medical board 
indicated that it would also be contacting the private 
hospital where he had been psychiatrically treated prior to 
service, but at the time of the decision, those records had 
not yet been obtained.  A physical evaluation board concluded 
that the veteran was completely impaired by acute, 
undifferentiated type, schizophrenic reaction, and it 
recommended that he be separated from service and 
hospitalized.  In February 1969, while still on active duty, 
the veteran was transferred to a VA hospital for further 
psychiatric evaluation and treatment.  

In February 1969, a VA Regional Office (RO) awarded service 
connection for schizophrenic reaction, acute, 
undifferentiated type, for vocational rehabilitation purposes 
only.  In the rating, the RO acknowledged that it had relied 
upon incomplete service records.  

From February 1969 (prior to service separation) to September 
1969, the veteran was hospitalized for psychiatric treatment 
at a VA facility.  It was noted he had immature, dependent, 
acting-out behavior, adolescent feelings of ugliness and 
rejection by others, and ambivalence concerning his need to 
be dependent and his desire to be a man.  The discharge 
summary included a review of the veteran's history of foster 
home difficulty since childhood and psychiatric examinations 
on a number of occasions.  According to a staff conference 
report, which included extensive reviews of the veteran's 
pre-service history, social history, military history, and 
other relevant details, the diagnosis was passive aggressive 
personality.  A social work service report noted that his 
attitude had changed in service when he knew he was going to 
go to Vietnam.  On admission, the veteran underwent a 
psychological evaluation with several tests administered.  
Nursing notes and clinical records from this hospitalization 
indicate that the veteran was depressed because he was 
lonely, but he did not hear voices.  In a September 1969 
hospital summary report, the treating VA staff psychiatrist 
found the veteran to be mildly depressed with a underlying 
character disorder.  Test data did not suggest schizophrenia.  
There was some paranoid ideation, but it was not highly 
pronounced.  The VA psychiatrist stated, "This together with 
his history and the clinical picture confirms that the 
diagnosis of schizophrenic reaction is in error and that the 
diagnosis of passive aggressive personality is correct."  
The hospital summary lists a final diagnosis of a passive 
aggressive personality.

The veteran was rehospitalized for psychiatric evaluation and 
treatment in a VA facility from November 1969 to April 1970.  
He complained of an inability to adjust outside of the 
hospital.  He showed no evidence of psychosis, and he had 
immature and dependent feelings.  The clinical records 
include a December 1969 staff conference report with a 
diagnosis of passive aggressive personality.  Another 
clinical record noted that the veteran did not display any 
delusional ideas and was not depressed; he was described as 
an adolescent who acts upon his impulses at times and as not 
suicidal despite the mention of suicide.  A VA doctor 
commented that references to "being tired of life" were an 
attention-getting device.  The final diagnosis in April 1970 
was passive aggressive personality.  

In April 1970, the RO proposed to sever service connection 
for schizophrenic reacation on the grounds that the February 
1969 award of service connection had been clearly and 
unmistakably erroneous.  

In a May 1970 letter to the RO, the Director of VA's 
Compensation, Pension, and Education Service wrote, in part:

It is apparent that there has been a long existing 
maladjustment as evidenced by periods of 
institutional treatment and care while the veteran 
was still a boy.  Whatever the diagnostic 
classification is the underlying condition is 
clearly and unmistakably shown to have preexisted 
entry into active service.  Nothing is shown on 
the record which would support a finding that the 
preservice abnormality was made worse by his 
service in the Marines.  

From May to June 1970, the veteran was readmitted to a VA 
hospital, and the final diagnosis was passive-aggressive 
personality.

In August 1970, the RO effectuated the proposal to sever 
service connection on a schizophrenic reaction.

The veteran appealed the RO's severence of service connection 
for a schizophrenic reaction.  In his April 1971 substantive 
appeal, he argued that active service aggravated a 
preexisting personality disorder.  

In a June 30, 1971 decision, the Board denied restoration of 
service connection for acute schizophrenic reaction, 
undifferentiated type.  The Board noted the above summarized 
evidence.  The Board essentially found that while an acute 
schizophrenic reaction was diagnosed in service, subsequent 
medical studies demonstrated that the correct diagnosis then 
and now was a personality disorder, and service connection 
for a personality disorder was prohibited.  The Board found 
that the initial grant of service connection for a 
schizophrenic reaction was clearly and unmistakably 
erroneous, and that severence of service connection for a 
schizophrenic reaction was proper.

II.  Analysis

The veteran asserts that a June 1971 Board decision, which 
denied restoration of service connection for acute 
schizophrenic reaction, was based on CUE and thus should be 
reversed.  

The Board notes that the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 2000 are 
inapplicable to this CUE motion.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159; Livesay v. Principi, 15 Vet. App. 
165 (2001).

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).  Motions for review of Board 
decisions on the grounds of CUE are adjudicated pursuant to 
regulations, 38 C.F.R. §§ 20.1400-1411.

According to the regulations, CUE is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  
Generally, CUE is present when either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Id.  Review for CUE in a prior 
Board decision must be based on the record and the law that 
existed when the decision was made.  38 C.F.R. § 20.1403(b).  
The regulations further provide that to warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made; if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE include the following: (1) 
Changed diagnosis.  A new diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; (2) Duty to 
assist.  The Secretary's failure to fulfill the duty to 
assist; and, (3) Evaluation of evidence.  A disagreement as 
to how the facts were weighed or evaluated.  38 C.F.R. § 
20.1403(d).  Moreover, CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

It should be noted that the regulatory authority on Board CUE 
was promulgated with the specific intent to codify the 
requirements for a viable claim of CUE that the courts have 
defined for claims of CUE in rating decisions.  For example, 
it has been held that CUE is a very specific and rare kind of 
error; it is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator or the law in 
effect at that time was incorrectly applied; the error must 
be undebatable and of a sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and the determination of CUE must be based on the 
record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994).  Similarly, the VA's breach of its duty 
to assist cannot form a basis for a claim of CUE.  Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994).

As noted, whether the June 1971 Board decision was based on 
CUE must be determined by the law then in effect and the 
evidence then of record.  Thus, in assessing this particular 
motion for CUE in the Board's June 1971 decision, the Board 
may not now apply new law on service connection, nor may it 
consider evidence that was received after the June 1971 
decision.  

With regard to the CUE motion, the veteran and his 
representative allege that the Board's June 1971 decision 
misapplied 38 C.F.R. § 3.105(d) (pertaining to severence of 
service connection) because the change in diagnosis was 
insufficient upon which to base severance, and it is argued 
that the Board misapplied the presumption of sound condition 
by concluding that the veteran's disability existed prior to 
service.

There is no doubt that the Board, in its June 1971 decision, 
considered the pertinent law then in effect.  That law 
provided that service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by service.  38 U.S.C. § 310.  A disability will be 
considered to have been aggravated by service where there is 
an increase in disability during service, unless there is 
clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
38 U.S.C. § 353; 38 C.F.R. § 3.306 (1971).  A personality 
disorder is not a disease or injury for VA compensation 
purposes and may not be service-connected.  38 C.F.R. 
§ 3.303(c) (1971).  Regulation at that time provided that 
service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the government).  A change in 
diagnosis may be accepted as a basis for severance action if 
the examining physician or physicians or other proper medical 
authority certifies that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  This certification must be 
accompanied by a summary of the facts, findings, and reasons 
supporting the conclusion.  38 C.F.R. § 3.105(d) (1971).

The veteran and his representative contend that the veteran's 
in-service diagnosis was not changed by examining doctors 
certifying that the diagnosis of schizophrenic reaction was 
clearly erroneous, and accompanied their certification with a 
summary of the facts, findings, and reasons supporting the 
conclusion.  However, in a September 1969 hospital summary, a 
VA psychiatrist specifically stated that the diagnosis of 
schizophrenic reaction was in error (and the correct 
diagnosis was a personality disorder), and other post-service 
medical evidence available to the Board in June 1971 was to 
the same effect.  The pertinent regulation does not require 
any special mantra or wording to constitute a certification.  
The September 1969 hospital summary report, when viewed with 
the other evidence that was then available, was sufficient 
certification.  CUE assertions concerning the presumption of 
soundness and alleged aggravation of a personality disorder 
by service are without legal merit, since regulation 
absolutely prohibits service connection for a personality 
disorder (there may be no service connection for a 
personality disorder under the theory that it was aggravated 
by service). 

The veteran and his representative now ask the Board to 
reweigh the evidence and to conclude that there should have 
been no affirmance of the severance of service connection for 
a schizophrenic reaction by the Board in June 1971.  However, 
CUE in a prior final decision may not be found by a 
reweighing of the evidence.  

In sum, the June 1971 Board decision, which denied 
restoration of service connection for acute schizophrenic 
reaction, was reasonably supported by evidence then of record 
and prevailing legal authority, and the Board decision was 
not undebatably erroneous.  The June 1971 Board decision does 
not rest on CUE.  The Board therefore must deny the CUE 
motion to revise or reverse the June 1971 Board decision.


ORDER

The motion that there was CUE in a June 1971 Board decision 
is denied.



                       
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


